Shareholder meeting The Fund held a Special Meeting of Shareholders on March 22, 2013. The following proposal was considered by the shareholders: Proposal: To approve a new subadvisory agreement for John Hancock Tax-Advantaged Global Shareholder Yield Fund between John Hancock Advisers, LLC and Analytic Advisors, LLC: THE PROPOSAL PASSED ON March 22, 2013. FOR AGAINST ABSTAIN 4,619,249.384 83,516.964 162,951.044 Tax-Advantaged Global Shareholder Yield Fund (HTY) The Fund held a Special Meeting of Shareholders on March 22, 2013. The following proposal was considered by the shareholders: Proposal: To approve a new subadvisory agreement for John Hancock Tax-Advantaged Global Shareholder Yield Fund between John Hancock Advisers, LLC and Analytic Advisors, LLC: FOR AGAINST ABSTAIN 4,619,249.384 83,516.964 162,951.044 The Fund held its Annual Meeting of Shareholders on November 9, 2012. The following proposal was considered by the shareholders: Proposal: Election of thirteen (13) Trustees to serve until the expiration of their respective terms as shown below. Each nominee was elected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. For a Term to Expire in 2016: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Deborah C. Jackson 7,865,469 232,810 James M. Oates 7,854,076 244,203 Steven R. Pruchansky 7,874,238 224,041 Non-Independent Trustee Craig Bromley 7,884,775 213,504 For a Term to Expire in 2015: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee Charles L. Bardelis 7,841,405 256,874 Peter S. Burgess 7,842,049 256,230 Theron S. Hoffman 7,871,516 226,763 Non-Independent Trustee Warren A. Thomson 7,891,529 206,750 For a Term to Expire in 2014: Independent Trustees Total Votes for the Nominee Total Votes Withheld from the Nominee William H. Cunningham 7,863,431 234,848 Grace K. Fey 7,841,928 256,351 Hassell H. McClellan 7,840,126 258,153 Gregory A. Russo 7,855,037 243,242 Non-Independent Trustee James R. Boyle 7,867,808 230,471
